casd YBN bots. Nebbubment SLAY Lea \borbalb fe 1of10 PagelD #: 8

YORK COUNTY SUPERIOR
SEP 2°20 PHi2:41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ree ME; 90,0. 2 1.602401 74 600 4a ” :
Plaintifs ( Mulipe), Estate, victins Docket No.wScv-20-
Vv. . C OMPLA VL FORGROSS NEGLIGENCE ete
| ENDANGERMENT, MAINE CONST. SEC Civil RIGHTS,
¥0 RU L Y etal |_ INC INCLUDING ALLEGATION THAT PLAINTIFF 1S UNABLE
YORK COUNTY SHERIFF. stol, [TO DETERMINE DEFINITELY HICH OF SEVERAL
DETENDANTS PERSONS 1S RESPONSIBLE. RULE 23ccaxcxay

 

 

 

 

 

 

 

COMES Ol the P ain ft oF stoke, | Py NO EGA (ese a Kow Estate),
(A long With Estate is Malti ale Plainti lek tate. iS | Registeced i Copy Ri abied & Bonded
Loita nmin Bonds, by anh; vote, Nischacae i le Ma hy Bond, . Re: vate, Cet Ott
Rood, | ith al OL Waid 1 harness | NAMES with re Giec Garten )Seccekagy ot the. U nN
Tees AY, Seven |e Mauehia. hy a Pewvate bre Ak trees Ley)Dischacge. ce Lemitty
Pond anion 193 -lssuedk 2/9 Ao i: vate. Gt (tt Bond + 430] lon/ay- Issued
nsAg, 1| he. Mater it ty. on bath Ronds is 2 7/2093 | Ln the Valuve ot i hSo, 000,
QO, ood. OOusp - oy levies, j haces, C ases, plu Bill s, axes, Sines, lees,
Judgunes Dy Resectments. et ete
Nove DOMINGUS NORRE Ces any mee resect is heseby “hd
EFAS oo, a by uec lL orkcact )Witl ne Eskate’s 5 Only A Kitacizedk Reps |
the Copy R ated ik a »rxec toc a Estate Sic dooming 51 Ni bread cel: “308
he sel "Res Sente/ Roms this \ au Suit (Rave aC Connial act
FOR GROSS NEGLIGENCE etc ENDANGE RMENT, MAINE CONST. SECS, CIVIL RIGHTS,
INCLUDING ALLEGATION THAT PLAINTIFE (9) 1S UNABLE To DETERMINE. DECINIT ELY_
WHICH Of SEVERAL PERSONS IS RESPONSIBLE RULE 2 3canbexcd,
to this Court, 9 e. Seo AMaclhod Mul \ti Bl e \e P| lotto | ist & Att. davits on
\ Plaintt? a Netasize, ASR C DVI D- \9 Out beeak kK ot, Ja VKOK

 

 

 

 

| 810.

 
Case 2:20-cv-00373-JDL Document 3-1 Filed 10/14/20 Page 8K Kno Pageine igk
Pa

VERIFICATION

WH ERERY the NG RKE Ch Estate hetéby States + S be. be tollowning ( & shun)
Shot. (ne atts) by E st ale, (sy ox Plaiati ey) iS heseby held True & Correct {0

the best at tne E shate’s Kknawladae & nowheld under the MAI NE
STALE Sketuke af Penalty ot Pe clus Lous & US. Shctute of Lenetty
ot lex Jusy litle LR Usc® 74 lo.

Dated: Aug [28/2020

 

 

 

DOMINGUS Noprece® voc 3-03(b)

“Vignokus® oF EState —Victim

 

he Fabs heselsy States he is at Sound A Conscious mind & Rody,
to Sulasesty Suck oe Komp ofak & bas Come pleite.c \ idly 8 be Sno
Call lege to olde Seal understanding of Mais Cos no aint he is Undecsigned to,

POINTS OF AUTHORITY

Te NE CUNS|. atl q: | | de Lie ane Lunishnent : SECT *
2. MAINE. CIVIL RIGHTS & HUMANITARIAN RIGHTS;

3. MAME CDC- Tnbectious Disease.’

A\\ . ison Oie: a isl, Be ol Nol at: va our have calblgain _
Rotec: Risaness Pen ti tisk of | a ae See Bk: US Dist.
Sally Ve Cousens [bo ¥ ad 4L8, a at KUnited States Casta
vm Sh nemdment- ( suel & Upasseces| Runishme at) A\so See. |

Hell; ing V. McKinney, 509 US. Pic 53, Scehel ok YTS 149.3)
a ting St ea ondéeajag thy tal luce to Re pasate, Ko Soness aA
Conta ‘aus Diseases tea Ieorn, hers, (adde A" this meons, Carita a \0US,
officer cecs Nsw Kisane, Ss oy

2 o&10

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:20-cv-00373-JDL Document 3-1 Filed 10/14/20 Page 3o0f10 PagelD #: 10

VORK COUNTY SUPERIOR
SEP 2 '20 eM12:42

us Couel 2 Unusual [/Del ‘becate, Indi Hevenc.e, Standacd(s)?
on ne. Couct| has held tnat Unsafe. Condi Lions that
ose. ‘gs LInceasonable risk of: Seciaus dlamnae to a Pocsan/
Pisoness buiuce Yealtla” May Violocte (tide Such as COVID- 4 )
\ded ‘Foe the SIATE OF MAINE CONST, SEC 4 far
this Mather even 4 the cl cA arnage, Has Aot yer Occur red les ‘May not
alvect ene, ¥ be £S0 a/ Preiser ier EXPO sed tothe, Cond: Lions. ee"
HELLING vs. McKINNE Y ) «
The BA ranch net (MEL CONST. SEC 4) Dears it ts
Meanie Com tae evolving Mandate, at decency tha at the.
Prnacess at aN Motiasing i ely. “C RHODES Vs. CHAPMAN)

n Cases \nvelvina cisks 4 to Health or Safety, Coucts must
“Assess | ihethes Sac. ety Considers the cisk hat the. Kisene6)
Complains atte be So aCove that it Violates Cartempataty
Shandacds of Ae. ancy to eX9nSe Ay One Unurillinaly te Sich A.
Risk. In other Udocds, the Prisanes Musk Sheu vtnck Mie cisk af
aes he Cai ag Oy aS ‘istnatl one Yao Vedi iS Society Cheases fo

clecate,,”

Del \i\be cote, \ncl becence. Uncles Dadian CAE, CON SL
SEC q)s SENPLENAS (ei sk hos heldtha aN Prison artic; a CO be

Aded® Suchas YC, Dbreocs K CARLIE RS &
BA\L Bdnlosonekt COVID-19 Fin the ial | Knowingly Vor Delthecately
War fecorut (4

\ye. Ot ficial \y \OUWS, os Avscon ene c AS, ON pxcesswe.

Fisk tn lowucke Healt of Sabet FARMER SITUS. ok 837.)
CG O CMARLM ERS Li) be how Cavip -\9 19 Soe o\lee by the Ch O kes YD

it & enews he hast & Came to Ke at The Jail AX wo BAILEY
COUGWT the vi US UP \ycke. MY at oliedAing kx bicuaht ko tne Ya,

3 of \0

“)

 

 

 

 

 

 

 
| Case 2:20-cv-00373-JDL Document 3-1 Filed 10/14/20 Page 4 of 10 PagelD #11

STATEMENT OF COMPLAINT “"se*2niar™

 

 

 

 

 

 

 

 

 

FREED L the Estate Laith the Mult iple F| anti tsles

 

 

otlched multiple Plaitifl list & affida ut) hereby State/Clain
thot the, York County Jail qe tt \Al| \LL| AM KIKIG 4 Lt COL
VITILLO along udtth allofthe York County Administration
did knowingly Ke lai liing| ¥ pI lace +} he Lstate’ & P\ laintt {Es l Ce/
lives kx Sabety k Secutity/$Per Pet ual Jeopardy, When the.
Sheriff & | COL, chick Order a| York” County. lail Stat} ta
disceaasd Gouecnor Janet Mill \\s b the. MAIN INT CDC, 5
Manditec Order in Phase One. of the COVID- . Pandemic, that
ll Sails & Prison Stat? Unstitutions) must Where PPE, Face
cet at \ock \ be beck K of $i Aé, Stion onl health everyday,
Veisoness Ulere, OF dered to I.) leas RP ie by CHC Too. Eom Macch
(Phase (ne) te the Week of hue ust 11 ZoLo the Yack C ouuily Sta £

 

 

 

 

Tefused to Weas p. P E Fac. e Masks i tol d Prisoners it the / roake.
ot Wleas taco, Masks they willl be taken ta Special Housing| ‘Unit.
Cuesthe Hole) York Corinty Stal Custhecec diste gacdet the.’
CDG Mandate. by not Sacial Distancing Kisotess in Units &
loc: Wd A Deconers 2 rec Cell (by iZ Cell \) Maine. DOC Rules for
Lell pes Pecson is Yo Cubic f+ fac ne Utsoner, York
( ourity Ce\ \s ANG ‘Gxl¢ Lith i tal les Lith Stool & Siak Ailes
‘Now Since the York Pomaty Shes if? had order Sail Stat +o |
nothallow CDC Guidelines ‘Mandate. s (2) tena Cacrection
ices Who Contracted CAV ID- \9 19 Som thes Wives, (Not ingly
& \Willinaly With CAVED-1% Come,to Work ak tne. Jail. +5 Spread’

COV Dx4 i Oth es Offices, to the, t State. i P| oct ths,
(tion CAARLMERS & on LEY Contcacted COVID=-19)

UY of JO.

 

 
2 . YORK COUNTY UEP RIOR
Case 2:20-cv-00373-JDL Document 3-1 Filed 10/14/20 Page 5 of 10 SPagetid #2 x9

| The F shake. heceloy States on ac aSound (\, Grievance LOCH
RRS b/23/20) June 25 Loto Corcection Officer Kacey
CHARL ME RS did State to the Tstote (dhile, Tisonex Sase’d
Cascio & Ratoel Abreu was Standing there listening Stated “ST
dodt Case if \ get COV\D-19""TS GX tacts mes get CAVID=(4

= J,
Jom qoing th aox Ah My abt not ey lbene a baee. Mask?

uv —_ ajiia I
is Uesy Shite (Ae at Com ie ort Ice Shaws hig Wil (maness tolin
Gross Nee \invae 2,¥ Adlangec ment (pon Heénnec Ke S4 PF xu like.

Cocseckicn Diices CHARVMERS unite had COVID-(9-Sc O.

(seek OUS ina asound the time. ot the. Millinacket \Wedd Wg dug, a
Instead of We OtKcec fepocting his wife OV ID-I4 te His
| Comantenn Ofc e¢ i os he Hina Selt has been expased tes
COVID-14, hte Just disceaached evesyones \atety & Secucity &
Healt by keeping Lid fet ‘and Loc k aby ty S inte fi: feds : |
lis ackion Ly Woccerki on Ott icec CHARL ERS C\easly
Showed disceaacd Sac the Fetah e’s & Plaintitt like, Sakety bk.
Secuctky MKS ce Healt i NWliéntal Heal Ah Dy disseancd wa .
CDC Mandadocy Health Guidelines. Linicl Cofacides uaitn the.
| Ocdec Govecnas Noel Mills Mosnda ter Xs Ld

Wn. Veior \ Mace me,
Coust fulanas had alse held. (see ally vi."

4 ; Coushan } See
Heling Vi McKioney ) . ’
ie LOS the, Shee KG WA (Sice, Sider a Ay + lObliaatiant
Kolect evesyone inthe Sail daily. He (Sne fh) Should owe bok
doaly \cc sane ot o\\ Otic £68 — inta the Jel Dheiads Lib,
Weekly COIS tex $ Ao Age \ne Snerit$ Sho ud ae. Cai, ee

GN Knounbete, or Prose Nine poad Vocced. eulesvone in the. \ot\ ta

Leas BRE Nace. Masks bs this Ourlocealk X\oy/ haue heen avaided._
5 of 10

/

 

 

 
    

 

 
Case 2:20-cv-00373-JDL Document 3-1 Filed 10/14/20 Page 6 ofhOy cil
SEP 2°20 PM12.42

Ve JX sho . bk OC the Place tts heceby bag thec State Hot hac
Sher ff KING Tollacoeck Ent > uidelines the Phys ical Health &
_| Mental Healthyiuiculd Not bein ter Petual Jeopacay and or Gaz endan-
—4exment of a Shorten life Span - Dueto Gross Neglisence bs Couvel de
Unusira\ Punishmen af the Maine, Const tution. |

 

 

 

Carce ohton Offic 26 RAI LEY & his Wife dic Contract CAVID-19
When ney bath ate nceck tho, Milli aacket Wedding ‘ Avec CL ug 7
BAILEY ‘hod atbended tho. Millinacket Wedd tna axl Contracted
CVIDIT he Come ta block intected inkectmeAthirers & the
" FEsthake’ i Plaint wt S (buttat liintted +o ) in the Vn it MAILE Y (B-3 unit).
Lids Ossiqnedto.tucthes Plactaa lives tn danger, the (hale time,
fo Caccechion Ot ficec | jes forced to (enc BR 3 a. lh is all Could
have, been XS evlont by ONG fecommenclaction of Areihy Nake een
ot Officess Comma ito the Jailds RAE, (doen all Aas eves Fo)
Ais Shows Ocag= Nea; gece, & endasec Mert at Evety One at
The York Cay acy Jo, the: Lkate by Plait ace. Called Tethissy Cases by (NC.
The F ste & ar the Plasat ths heselby Viole / Claim thet 1
the, Bact | sunk Ress Hecald on Thussdny Zt Lolo Orn Dage. S-L&k
IS, Vic Russell Zo7-741- 344 - Reporte The (Millinackett ledding
Ouxbeeak Has, beem\inked ta \% Cases at the ia ck Covanty Soil, hick
Oe Among Lae BS Cases”Cadded’ CC Repat Maine CHC Nicee tac
Ne Nita Sha Said l\uestay that, as emsloy ee at York (panty Val
also Ovvended Xue, Wedding ; o\Yhouale k's Not Cleac Yet hou ‘Many
Cases at The Jail Combe teaced ty , Winocket 2 "ne Person ’

6 oS \O0

The. Estate bk atthe Platctitts heey Sate/Claim tat

 

 

 
2:20-cv-00373-JDL Document 3-1 Filed 10/14/20 Page 7 Lot 10_ PagelD #: 1A
Case S° GORK COUNTY SUPERIOR

SEP 2720 Pw 12! é2

_Whe Qi A Aon Thad the fe eh ba LIAS oa Close. Contact of
Or ‘ed at COMIN: |
“ GOV, Aven Mills Said Tue shay ‘hakdespil the. State's aecal lou)
Case Qumbess, ne. Mil binacket Liles dita ce céiphion | astcate a (hy it? S
impockaudt to riot gok' Pandemic. tak Ligne kk Sha ct 9 ing | like Péoole.
ail pee - Pancdemi é, becouse One Packy (added? as.\ Soul ti b eating
PR, Saco Macks), (Jhece. Peaole le don't [ (eas asks & Physical :
diskance. Con Couse Cw tra of Ol hee ak’ This Outhcenk has hi t the,
County Nach Aue. tn oS RALEY Ss. —_ Mealcones. Clon, sith
Yo C HARV ERS, Dlaci ro ig the state && Platatite? S Chea Tot limited
ty) inkeas, disttess, duces, anxiety at theic Physical Health a
GueEstite till have. Fycalogical issues)

The. Echate kx OC Tuts hecelby Nate, /C. lation Not Se
rep Aids know the. CDC Mandated: Guide| ines dato he,
| (Worl AS at te Shes 4G Deeactment. RAIL Y Aid| enous about tye.
ay Ocdec in | Waccla. Ov ‘Masks i Social Atshanes 1a Olona ai
NO lasge Gotlecings, (ise. Pactiog) Yok KMLEY a Rhee ee
Josl deputy ignoced te GOVERNOR & GNC. and Went to
a Public, BodWtecing trith No Mask, Bueto he Nanuakt lepieiuie
he Wocked fac Sao Yock Conc Shecif he (was peotecked/mmune
Fearn Ol Guidelines, because. Nhe Secit§ tala nig he pukies Vick
ti C. Nous Yae. CBC, “Gutde\ines ax the. oil, Cex aD CAVID- “ |
Cases. 24, Tote. =e Jp JL, Newachenth..\ * Tokal Denths..| |
Mckive, Peed. 435 {ly iS es Ness Case ed, by {| he. a ) The er NQ a
Mall linockot \Wedckine nopen Au ust iach jn te chod Basihive. Aus. 2)
_the 2 COVID- IV intected Aik ted in Bnd for [3 days.
ot 10

 

 

 

 

 
Case 2:20-cv-00373-JDL Document 3-1 Filed 10/14/20 Page 8 a voi cbaRTY SibeRioR
Facthes mace to Seam this all up, the Estate & Plamtiffs
_(buknot limttedte ) heclay States thes in August the Week of the
T2020 (2) two Yack k Coxaaity Sal patio fg Officers had
Conkcacted CAWID h-l4 19 Sconn Weic | Wives and Déought { ‘ote. rhe. Ash
_ The, + YO (z) Yo! S Aid our they | had CO VIN- [4 & ne ‘a kn olningly ds
i ingly Core, to L: otk lnkec bed bx | eald intec t ot hee (x) York > |
County. Crccrctina OWicecs, In tucn al | So infeching Prisanecs & the
Eshde,, P\ Qci.ng Ye Fev ake &P\ oat ffs, existence’ Ce Cifedin | Jeopasdy
O\ona a th Mex Mental Wealth. The. Estate & Plainti TEs Physical
ealtin, Mental Wealtln tk lel! being has been, Compcomised be row lwill
howe. eves lashing COVID-19 eects theres of there lives alon ng With

Merto\ Health ies \Ssues, Vos ental Ve alt a Aes of duce. SS, distress,

-dnxiely, eas cle Jouk nek limitedto, Acthis will take: Place, C| ite, the.
That. & Plasatitts Will vein Perpetual feos, | lhe Yelske iA a. hal

Sick Calon 200" bud'b told a York Cousity
C axce eXion cee es \See ’ vale evance | OG 44943) ot Estate) Leach he, LIAS
ex Per ian cing Chest PoINS, a Mg ISSIAZS be Move. es it pe \ ke ole

\S on lis Cheek, oe Ss §, Sa ide its only Sicesanviely Onl 5 yYauc ak i. Me
Sk down", ~ he, Oficec Chased Ane, Febakes, Ce\\ dane i ‘Ledlged back
to \nig de ck. donk. Kets Sea +5 Cal\ Wed col, (Soe: Tskokes attached ASS dar 1)

Once. Maan SS o\ dug. tothe. iock k Coury Shesit4 by Lt.
COLL’ WLYO Avdecing all ce ‘CDC Healt,

— Mandode (shok's {re Doiak Soc a, Thee CSC. 4a a out Guidelines
\ Soke. Busing Lae, Pandemic. k GOY Jaane’ Mills deci LA

the, < are, Courthytie s) Sec itt eke, te Comoly With Koo. CDC, they

Teruse. Placing Ve lives | \n dange. ney tock 4. O (atin*to Rooke )

“Soko.

 

 

 

 

 

 

 

 

 
- COATS BUPERIOR
* Case 2:20-cv-00373-JDL. Document 3-1 Filed 10/14/20 Page 9 oF 86 “Bayelb 2-1

 

 

_& net 4 Leas PPE bance, Masks in the Nail This Ordec by the Shecitt

Come atter Gly. Sonet Mills Bethe CNC. af Maine. landated State.
lide, oll Sails & Beisons te have all Stott & Keisonecs Wear RP.
Masks thraudnout oe COVID-|9 Pandemic his Mandate. WOSs Made,
back to Pee One.in Masel. Even the, Schaal Teachers foc the. Naat
Ce Suse A to Cone. back tb Dre Sail to teach GED ete, dis 2, ta Ott CLES
Wefustag Toldeas PPE ack Mask in the lai L,

“The xn Yo A

 

 

 

CONCLUSION

 

 

ae) :

WHERY AY the. MORREGA Estate i Plasatilts hec aby State.
Theis Conclusion totais Couck. This COMP MINT Sheela hereby
he, GRAMILD bs QO Manetacy Velil\ermert a ven Alona lu ith *
(i tale metion Sek in Place, Pick ok the, inlunchi Ons tot hex it

King iS femoved from lou endaccement-duties ac the. Test ok h IS lite, :

o\Sne With LA COL Vito & all Caotains inthe, Sheciff S

 

Degactment \n Voc k Counly. The: exit | newinaly bk Willinaly ak lives ot cisk!
as te tne if York (Duin Alice \leq gence, Endara-

eS Merit, to lite, becky Ky Nakedy . Seccac ty ot Febate a Plaintitts,

Line. also Violaks (ivi Rickte enna! Wacesnees, cate bs Maing

CONSL, SECS: Cetvel &s Unisuial Ranisnssent thecal delibeate
indi tv ocence, Nea\iaence, cs Nouse ot ues, By Ce Sasing Vo Tolley

 

 

 

 

ere Mandates SS cals i, x ISOS ee the. ¥ abe. kk P| a at st Ss
have Yow been -Xposed ie COVID-19 i AI eed Medica 1 eatment

 

 

duce The, Voc k Courrty She cith * a lhe Estate Ldes Nat exposed toCovid-I4

Ai Now, Aug Cie, 0 Wank Yo (Ay

G of \0.

 

—_—$$
Case 2:20-cv-00373-JDL Document 3-1 Filed 10/14/20 Page 100f10 PagelD#:17 ©

 

“Sacpecd reall \| Sub ite

 

Dated. Avg 2% Dolo

 

Om
DOMINGUS NOBREGA wee sgesle)

iqnetace of "oS Estate,
vec Con fact 202002 I0IOT160049-27

 

 

CERTEIC AVE OF TR \CE

 

agent te Liha Saeey the Estate. Nece 2Dy Swab ‘be the. Pollo. ie Cechivcate ot

 

Sesuice tothe. Clesk. Dele Sewice has begun Mode (4pon the C! leck

 

by cael <i, Dostage, pre-paid ta = Kennebunk Rd,
Acad ME otine ), Sere. = We valse lnapcison: Ment by the (rust
h Shen. to Cale, IS Cxtriedk (nto Lodger pod has b hawe,

tne Che Ks Secve, all Defendants
Niele You

 

 

DOMNGUS NOBREG Mire sucsle)
Ay a Mace OF os oe lOlOA4%ao0Y 9-27

 

 

 

 

- YORK COUNTY SUPERIOR
SEP 9190 pul 2:4?

 

TO. at 10,

 
